OPINION — AG — THE OKLAHOMA DEPARTMENT OF TRANSPORTATION IS CONSTITUTIONALLY PROHIBITED FROM MAKING RAIL SERVICE CONTINUATION PAYMENTS TO A RAILROAD COMPANY AS DESCRIBED IN 49 U.S.C. § 1654 OR OTHERWISE TO REHABILITATE OR IMPROVE PROPERTY OWNED BY A RAILROAD COMPANY. (PRIVATE PROPERTY) SO LONG AS THE PROPERTY TO WHICH FUNDS OF THE STATE ARE TO BE APPLIED UNDER THE PROVISIONS OF 49 U.S.C. § 1654 IS THE PROPERTY OF ANY COMPANY, CORPORATION, ASSOCIATION, INDIVIDUAL OR OTHER ENTITY APART FROM THE STATE OF OKLAHOMA, THE OKLAHOMA DEPARTMENT OF TRANSPORTATION IS CONSTITUTIONALLY PROHIBITED FROM EXPENDING FUNDS FOR RAIL FREIGHT ASSISTANCE PROGRAMS, NOTWITHSTANDING THAT THE FUNDS TO BE EXPENDED MAY HAVE HAD THEIR ORIGIN IN THE UNITED STATES TREASURY.   THE DEPARTMENT OF TRANSPORTATION MAY, UNDER PROVISIONS OF 66 O.S. 1978 Supp., 302.1 [66-302.1], ACQUIRE TITLE, BY PURCHASE OR GIFT, TO A LINE  OF RAILROAD OR OTHER RAIL PROPERTIES OF 49 U.S.C. § 1654(F), APPLY FUNDS TO THE PROPERTY OWNED BY THE STATE OF OKLAHOMA. CITE: 62 O.S. 1971 41.8 [62-41.8], OPINION NO. 79-044, OPINION NO. 79-108, 66 O.S. 1978 Supp., 302.1 [66-302.1], ARTICLE X, SECTION 5 (RAILROAD REVITALIZATION ACT) (VICTOR G. HILL) ** SEE: 646 P.2d 605, APPLICATION OF STATE EX REL OKLAHOMA STATE DEPARTMENT OF TRANSPORTATION